Citation Nr: 1646364	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-28 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for shin splints with leg pain.

4.  Entitlement to service connection for obesity.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to December 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for bilateral hearing loss, hidradenitis suppurativa, shin splints with leg pain, and obesity.

This appeal consists of documents in Virtual VA and in the Veterans' Benefits Management System (VBMS).  Virtual VA contains documents that are duplicative of what is contained in VBMS.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates that the Veteran does not have bilateral hearing loss for VA disability purposes.

2.  Obesity is not a disability for VA compensation purposes.

3.  The preponderance of the evidence of record does not show that the Veteran has a current disability manifested by obesity.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2. A disability manifested by obesity was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2010.

With regard to the claim for service connection for obesity, the Board notes that a VA examination was not obtained.  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In that regard, while there is competent medical evidence showing the Veteran has been assessed as obese, as explained below this is not considered a disability for VA compensation purposes, and there is no indication of a current disability manifested by obesity.  For these reasons, the Board finds that a VA examination was not necessary for the claim for service connection for obesity.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to the claim for service connection for bilateral hearing loss, the Board finds that the VA examination is adequate because it included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses and opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and he has not identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

In January 2016, the Board remanded this matter in order to have the Veteran scheduled for a videoconference hearing at the RO.  Review of the record shows that he was scheduled for a hearing in October 2016, but he failed to report and no showing of good cause was made; thus, there has been substantial compliance with the February 2015 remand.  Stegall v. v. West, 11 Vet. App. 268 (1998).  

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss and tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  


1. Bilateral Hearing Loss

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran essentially contends service connection for bilateral hearing loss is warranted, based on his exposure to excessive noise as a military police officer during his service.  The record reflects that service connection was granted for tinnitus, based on excessive noise exposure in service.  What is missing from the record in this claim, however, is evidence demonstrating that the Veteran has a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Despite his contentions, the competent medical evidence shows that he does not have current hearing loss disability in either ear, as prescribed by VA standards.  See 38 C.F.R. § 3.385.  The reported pure tone thresholds and speech recognition scores made on the VA examinations in August 2010 and 2012 did not meet the regulatory requirements. 

Full consideration has been given to the Veteran's assertions regarding his bilateral hearing loss being related to service.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the presence of a hearing loss disability for VA purposes, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Although the Veteran is competent to report diminished hearing, he is not competent to report the specific results of audiometric and word recognition testing, as required by 38 C.F.R. § 3.385, and there is no indication that he is competent to provide a diagnosis of sensorineural hearing loss for VA disability purposes.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Regardless, even if competent, his lay statements are outweighed by the medical evidence of record which is specific and contains both audiometric and word recognition testing. 

As the Veteran does not have bilateral hearing loss disability, as defined by regulation, the preponderance of the evidence is against the claim.  The claim for service connection for bilateral hearing loss must therefore be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Obesity

The Veteran essentially contends that his obesity is related to service and had an onset in service. 

Service treatment records (STRs) show that on entrance examination in 1986 the Veteran's weight was 194 pounds and on separation in October 1988 his weight was 200 lbs.  The service entrance examination showed the Veteran was heavy or obese.  STRs further show that the Veteran was noted to be overweight.  

Post-service VA treatment records show that the Veteran was described as obese, as early as April 2009, and in May 2009, his weight was recorded as 328 lbs.  

The Board finds, however, that service connection for obesity is not warranted.  Obesity is not considered a disability for VA purposes.  The existence of a current disability to which symptoms are attributable is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Brammer, 3 Vet. App. at 225.  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  Brammer, 3 Vet. App. at 225.  Simply stated, obesity, or being overweight, which is a particularity of body type and/or a state of general health, alone, is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is basically a symptom.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Without underlying pathology, VA has not recognized obesity as a disease entity for purposes of compensation.  See 38 C.F.R. § Part 4 (2014); see also Wanner v. Principi, 370 F.3d 1124, 1131 (Fed. Cir. 2004) (holding that VA's discretion over the rating schedule is insulated from judicial review and that "review of the content of the rating schedule is indistinguishable from review of what should be considered a disability").  Thus, in the absence of probative evidence of a current disability, service connection cannot be granted for obesity.  

Based on the foregoing, the preponderance of the evidence is against service connection for obesity, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for obesity is denied.


REMAND

Remand is required regarding the claims for service connection for a skin disorder and shin splints with leg pain for VA examinations.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or recurrent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In his March 2010 claim for service connection, the Veteran contended he had dermatitis that began in April 1986 in service and continued to the present.  STRs show no complaint, finding, or treatment of dermatitis, but do show he was treated on several occasions for viral warts, and show an assessment of verruca vulgaris.  An April 2009 VA treatment record noted a history of hidradenitis suppurativa.  A physical examination revealed chronic lichenified, hyperpigmented, bilateral lower extremities, but no definite pitting edema (stasis dermatitis).  He was assessed as having chronic skin lesions (hidradenitis suppurativa).  In September 2009, he was seen for pilonidal cysts.  In December 2009, he was treated for 2 infected skin tags.  Thus, review of the record shows that the Veteran has a current skin disability, his competent lay statements indicate recurrent symptoms of disability, STRs establish an in-service event, and based on the Veteran's report of continuous symptoms, at least indicates an association between service and the symptoms.  Accordingly, a VA examination on this issue is required.

With regard to the claim for service connection for shin splints, in his original claim, the Veteran reported that his leg pain/shin splints began in April 1986 during service.  STRs showed that he was treated for shin splints in August 1988.  Thus, based on the Veteran being treated for shin splints in service, his competent lay statements showing recurrent symptoms of disability, and based on this continuous symptoms, at least indicates an association between service and the symptoms, a VA examination is warranted on this issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his skin disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran currently has a skin disorder, to include hidradenitis supperativa, that had an onset during service or is otherwise related to active service.  The examiner must take a full history of the skin disorder and address the Veteran's lay statements regarding onset of his condition.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of shin splints and/or leg pain.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran currently has shin splints or a disability manifested by leg pain that had an onset during service or is otherwise related to active service.  The examiner must address the notations of shin splints during service and the Veteran's lay statements provided at the examination regarding onset of the condition. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure that compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


